DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 and 24-30 in the reply filed on 08/03/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 24, and 31 are rejected under 35 U.S.C. 102(a)(1) as being reference “On 2-step RACH Procedure”;  R1-1904716, 3GPP TSG RAN WG1 #96bis published by Nokia, April 8th-12th, 2019, hereinafter referred to as Nokia.

Regarding claims 1, 24 and 31, NOKIA discloses “On 2-step RACH Procedure”, comprising: transmitting a preamble sequence and a physical uplink shared channel (PUSCH) in a first transmission of a two-step random access channel (RACH) procedure (see fig. 2, 2-step RACH procedure: MsgA inherently comprises a preamble sequence (Msg1) and a physical uplink shared channel (PUSCH) Msg3); detecting a physical downlink control channel (PDCCH) transmission in a second transmission of the two-step RACH procedure, the PDCCH indicating resources to monitor for a physical downlink shared channel (PDSCH) transmission in the second transmission (see fig. 2, 2-step RACH procedure: MsgB inherently comprises a physical downlink control channel (PDCCH) transmission in a second transmission of the two-step RACH procedure, the PDCCH indicating resources to monitor for a physical downlink shared channel (PDSCH)); determining at least one of a spatial domain transmission filter parameter, a numerology, a bandwidth part (BWP), or a waveform for a physical uplink control channel (PUCCH) transmission providing acknowledgment feedback for the PDSCH transmission (section 2.5.1, the IE determines PUCCH resource indicator field in the MsgB, and the starting CCE index of the corresponding PDCCH; wherein the PUCCH resource indicator corresponds to the PUCCH numerology); and transmitting the PUCCH using the determined spatial domain transmission filter parameter, the determined numerology, the determined bandwidth part (BWP), or the determined waveform (section 2.5.1, proposal 8, UE determines a unique HARQ-ACK resource to feedback the HARQ-ACK status of MsgB).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10-11, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NOKIA as shown above, in view of Guo et al, US Pub 2019/0141693.
Regarding claims 2 and 25, Nokia does not disclose wherein the spatial domain transmission filter parameter corresponds to a transmit beam. Guo discloses this feature at abstract, p. [0017]-[0018], [0133]-[0140], [0252]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Guo into Nokia method for improving customer services.
Regarding claims 10, Nokia does not disclose wherein the determination is based on a radio resource control (RRC) state of the UE.  Guo discloses this feature at p. [0252]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Guo into Nokia method for improving customer services.
Regarding claim 11, Nokia in view of Guo does not disclose wherein the determination is based on a spatial domain transmission filter parameter used for transmission of at least one of the preamble sequence or the PUSCH if the UE is in an RRC connected idle or inactive state. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Nokia’s method for guaranteeing customer services.  
Regarding claim 15, Nokia does not disclose wherein the determination is based on a numerology used for transmission of the preamble sequence. Guo discloses this feature at p. [0279]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Guo into Nokia method for improving customer services.
Claims 3-8, 13-14, 16-18, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NOKIA as shown above, in view of R1-1805795, “CR to 38.213 capturing the RAN#92bis meeting agreements” published by Samsung, herein after referred to as Nokia and Samsung.
Regarding claims 3 and 26, Nokia does not disclose wherein the determination is based on a spatial domain transmission filter parameter used for transmission of at least one of the preamble sequence or the PUSCH of the first transmission.  Samsung discloses this feature at section 9.2.1, first paragraph. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claims 4 and 27, NOKIA the preamble sequence and PUSCH of the first transmission disclosed by NOKIA inherently re-transmitted at least once if UE receives NACK message; and the determination inherently is based on a spatial domain transmission filter parameter used for a latest re-transmission of at least one of the preamble sequence or the PUSCH of the first transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method to guarantee customer of services.
Regarding claim 5, Nokia does not disclose wherein the determination is based on signaling, from a network entity, indicating the spatial domain transmission filter parameter for transmitting the PUCCH.  Samsung discloses this feature at section 9.2.2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claim 6, Nokia in view of Samsung does not disclose the method further comprising: reporting downlink reference signal (RS) measurement to the network entity, for use in selecting the spatial domain transmission filter parameter for transmitting the PUCCH. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Nokia in view of Samsung method for improving quality of services.
Regarding claim 7, Nokia in view of Samsung does not disclose the method further comprising reporting the downlink RS measurement via the PUSCH of the first transmission. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Nokia in view of Samsung method for improving quality of services.
Regarding claim 8, Nokia does not disclose wherein the UE determines the spatial domain transmission filter parameter for transmitting the PUCCH based on downlink reference signal measurement. Samsung discloses this feature at section 9.2.2. . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claim 13, Nokia does not disclose wherein the determination is based on a format of the PUCCH. Samsung discloses this feature at section 9.2.1. . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claims 14 and 28, Nokia does not disclose wherein the determination is based on a numerology of an uplink BWP configured for transmission of at least one of the preamble sequence or the PUSCH of the first transmission. Samsung discloses this feature at section 8.4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claim 16, Nokia does not disclose wherein the determination of the numerology, the bandwidth part (BWP), or the waveform is based on signaling, from a network entity. Samsung discloses this feature at section 9.2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claim 17, Nokia does not disclose wherein the signaling indicates whether the numerology for the PUCCH transmission is to be the same as a numerology used for transmission of at least one of the preamble sequence or the PUSCH of the first transmission. Samsung discloses this feature at section 9.2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claim 18, the signaling disclosed by Nokia inherently comprises at least one of system information or radio resource control (RRC) signaling.  Samsung discloses this feature at section 9.2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Regarding claim 29, Nokia does not disclose wherein, at least one of: the determination of the numerology, the bandwidth part (BWP), or the waveform is based on signaling, from a network entity; or the signaling indicates whether the numerology for the PUCCH transmission is to be the same as a numerology used for transmission of at least one of the preamble sequence or the PUSCH of the first transmission. Samsung discloses this feature at section 9.2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Samsung into Nokia’s method for improving quality of services.
Claims 9, 19-20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NOKIA as shown above
Regarding claim 9, Nokia does not disclose wherein: the PUCCH is re-transmitted at least once; and the UE adjusts the spatial domain transmission filter parameter used before the re-transmission. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Nokia’s method for guaranteeing customer services.  
Regarding claim 19, Nokia does not disclose wherein the determination of the waveform of the PUCCH is based on the waveform of the PUSCH of the first transmission. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Nokia in view of Samsung method for improving quality of services.
Regarding claims 20 and 30, Nokia does not disclose wherein: the preamble sequence and the PUSCH of the first transmission are re-transmitted at least once; and the determination is to use an uplink BWP for the PUCCH transmission as for a latest re- transmission of at least one of the preamble sequence or the PUSCH of the first transmission. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Nokia in view of Samsung method for improving quality of services.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI D HOANG/Primary Examiner, Art Unit 2463